Exhibit 10.31
(VOYAGER LOGO) [c88838e7830702.gif]
June 19, 2009
Brad Almond

Re:   Employment Terms

Dear Brad:
This Agreement sets forth the terms and conditions regarding your continued
employment with Voyager Expanded Learning, Inc. (the “Company”) and is a
clarifying amendment and restatement of your employment terms letter dated
March 3, 2009. Capitalized terms used in this letter and not otherwise defined
herein are defined in Exhibit A.

1.   Salary

     During your employment with the Company, you will be paid a base salary
(“Base Salary”) of $9,615 bi-weekly ($250,000 if annualized), payable in
accordance with the regular payroll practices of the Company.

2.   Bonus

     You will be eligible to participate in the Company’s then current annual
bonus plan, in accordance with the terms of such plan.

3.   Benefits

     During your employment with the Company, you will be entitled to
participate in the employee retirement and welfare benefit plans and programs
set forth in Exhibit C, in accordance with the terms and conditions of such
programs as in effect from time to time.

4.   LTIP Awards

     You shall be entitled to cash LTIP awards equal to (i) $100,000 which shall
be due November 14, 2009, and (ii) $45,000 which shall be due on November 14,
2010. If you leave the Company voluntarily without Good Reason, payments
scheduled after your termination date will not be due. In the event of an
involuntary termination without Cause, any unpaid amounts would become
immediately payable. Payments will also accelerate and be due upon a Change of
Control of the Company or your termination for Good Reason.

 



--------------------------------------------------------------------------------



 



5.   Severance Protection

     Subject to Section 6 below, you will be entitled to the following severance
benefits under this Section 5 if the Company terminates your employment without
Cause or you resign for Good Reason at any time:
(a) Salary continuation in an amount equal to the sum of (i) 100% of your then
current Base Salary for twelve months and (ii) an amount equal to any accrued
but unused vacation days, with such payments commencing on the earliest payroll
date that does not result in adverse tax consequences to you under Section 409A
of the Code (“Section 409A”).
(b) Subject to your continued co-payment of premiums, continued participation
for twelve months in all medical, dental and vision plans which cover you (and
eligible dependents) upon the same terms and conditions (except for the
requirements of your continued employment) in effect for active employees of the
Company. If you obtain other employment that offers substantially similar or
improved benefits, as to any particular medical, dental or vision plan, such
continuation of coverage by the Company for such similar or improved benefit
under such plan under this Section 5(b) will immediately cease. The continuation
of health benefits under this subparagraph shall reduce and count against your
rights under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

6.   Conditions to Receiving Severance Benefits

     Any severance benefits payable under this Agreement shall be in lieu of any
other severance benefits that you may have otherwise been eligible to receive
from the Company or its affiliates under the Company Separation Benefits Plan or
otherwise. If you terminate employment in a manner entitling you to severance
benefits under either Section 5 above and your death occurs before full payment
of such severance benefits, any amount remaining to be paid shall be paid to
your surviving spouse, or, if none, to your estate. You must sign a release
agreement in substantially the same form as attached as Exhibit B to this
Agreement to receive the severance benefits. The severance benefits under this
Agreement will commence as soon as reasonably practicable after the termination
of the revocation period provided in the release agreement. You shall not be
required to seek other employment to mitigate damages, and any income earned by
you from other employment or self-employment shall not be offset against any
obligations of the Company to you under this Agreement.

7.   Change in Control of the Company Bonus

     In the event a Change in Control of the Company occurs on or before
December 31, 2009, you shall be entitled to receive a change in control bonus
equal to $200,000 (the “CIC Bonus”). Payment of the CIC bonus is expressly
contingent on you being employed by the Company or one of its successors, or
their affiliates, on March 1, 2010. In the event you voluntarily terminate your
employment or are terminated for Cause prior to March 1, 2010, you shall not be
entitled to receive the CIC Bonus. In the event you are terminated without Cause
or

2



--------------------------------------------------------------------------------



 



you terminate for Good Reason prior to March 1, 2010, the CIC Bonus shall be
paid to you on March 1, 2010.

8.   Successors and Assigns

     This Agreement shall be binding upon any successor or assign of the
Company, including any entity that (whether directly or indirectly, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation or otherwise) is the survivor of the Company or that acquires the
Company and/or substantially all the assets of the Company in accordance with
the operation of law, and such successor entity shall be deemed to be “the
Company” for purposes of this Agreement (except for purposes of determining
whether there has been a Change of Control of the Company). This Section will
continue to apply in the event of any subsequent merger or consolidation or
transfer of assets.

9.   Company Right to Recover Payments Under This Agreement

     You hereby agree that, if it is ever determined by the Company that any
action or inaction by you constituted grounds for termination for Cause, then
the Company may recover all of any award or payment made to you pursuant to this
Agreement, and you agree to repay and return any such award or payment to the
Company. The Company may, in its sole discretion, affect any such recovery by
(i) obtaining repayment directly from you; (ii) setting off the amount owed to
it against any amount or award that would otherwise be payable by the Company to
you, or (iii) any combination of (i) and (ii) above.

10.   At Will Employment

     This Agreement does not change the at-will nature of your employment
relationship with the Company.

11.   Withholding

     The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

12.   Section 409A

     The payments pursuant to this Agreement are intended to be exempt from or,
comply with, the requirements of 409A and this Agreement is intended to be
interpreted and operated accordingly to the fullest extent possible; provided,
however, that notwithstanding anything to the contrary in this Agreement in no
event shall the Company be liable to you for or with respect to any taxes,
penalties or interest which may be imposed upon you pursuant to Section 409A. In
accordance with the preceding sentence, the date on which a “separation from
service” pursuant to Section 409A (“Separation from Service”) occurs shall be
treated as the termination of employment date for purposes of determining the
timing of payments under this Agreement to the extent necessary to have such
payments under this Agreement be exempt from the requirements of Section 409A or
comply with the requirements of Section 409A. If you are a “Specified Employee”
pursuant to Section 409A on the date of your Separation from Service, to

3



--------------------------------------------------------------------------------



 



the extent that any payments pursuant to this Agreement constitute “deferral of
compensation” subject to Section 409A (after taking into account to the maximum
extent possible any applicable exemptions) (a “409A Payment”) treated as payable
upon Separation from Service, then to the extent required for you not to incur
additional taxes pursuant to Section 409A, no such 409A Payment shall be made
before the earlier of (i) 6 months after your Separation from Service; or
(ii) the date of your death. Should the preceding sentence result in payments to
you at a later time than otherwise would have been made under this letter, on
the first day any such payments may be made without incurring additional tax
pursuant to Section 409A (“409A Payment Date”), the Company shall make such
payments provided that any amounts that would have been paid earlier but for the
application of this Section 12 shall be paid in a lump sum on the 409A Payment
Date. For purposes of Section 409A, each payment installment shall be treated as
a separate payment. To the extent required for payments under this Agreement to
comply with or be exempt from Code Section 409A (with the intention to comply
with Treasury Regulation §1.409A-3(d) with the treatment of the 38th day after
termination of employment as the designated payment date), payments shall be
made no sooner than the 8th day after termination of employment nor later than
the 38th day after termination of employment based on when the release required
by Section 6 is executed and becomes non-revocable and if such 30-day period
spans two calendar years, payment shall be made in the later calendar year. The
parties agree to cooperate to minimize the impact of Section 409A without
materially changing the economic value of this Agreement to either party.

13.   Indemnification

     The Company shall indemnify you to the same extent that its officers,
directors and employees are entitled to indemnification as of the date hereof
pursuant to the Company’s Articles of Incorporation and Bylaws for any acts or
omissions by reason of being a director, officer or employee of the Company.

14.   Cooperation

     You agree to reasonably cooperate with the Company and its affiliates
during your employment and thereafter in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by the Company (including,
without limitation, your being available to the Company upon reasonable notice
and at reasonable times for interviews and factual investigations, appearing at
the Company’s request upon reasonable notice and at reasonable times to give
testimony without requiring service of a subpoena or other legal process,
delivering to the Company requested information and relevant documents which are
or may come into your possession, all at times and on schedules that are
reasonably consistent with your other permitted activities and commitments). The
obligations under this Section shall survive expiration of your employment with
the Company. If your cooperation under this Section is requested after your
termination of employment, the Company shall (i) provide you reasonable advance
notice after giving due consideration to your then current employment
obligations, and (ii) reimburse you for all reasonable travel expenses and other
reasonable out-of-pocket expenses upon submission of receipts.

4



--------------------------------------------------------------------------------



 



15.   Entire Agreement: Modification

     This Agreement contains the entire agreement between you and the Company
concerning the matters set forth herein and supersedes any other discussions,
agreements, representations or warranties of any kind with regard to these
matters. You acknowledge that this Agreement supercedes any and all agreements
or arrangement between you and the Company including without limitation, your
offer letter agreement with the Company dated November 9, 2006, your employment
terms letter dated July 24, 2007, your LTIP letter dated November 14, 2007 and
your employment terms letter dated March 3, 2009. Any modification of this
Agreement will only be effective if done in writing and signed by you and the
Chief Executive Officer of the Company. If for any reason any provision of this
Agreement shall be held invalid, that invalidity will not affect the remainder
of this Agreement.

16.   Non-Compete Agreement

     By signing this Agreement, you acknowledge that (a) the Employee
Confidentiality and Restrictive Covenant Agreement dated November 13, 2006,
between you and the Company (the “Non-Compete Agreement”) remains a valid and
binding agreement and (b) the Non-Compete Agreement shall inure to the benefit
of any successor or assign of the Company.

17.   Survival of Terms

     The provisions of Sections 5, 7, 8, 9, 12, 13, 14, 16 and the other
provisions of this Agreement which by their terms contemplate survival of the
termination of this Agreement, shall survive expiration of this Agreement and/or
your employment with the Company and be deemed to be independent covenants.

18.   Acknowledgment

     You acknowledge that you have had an opportunity to fully discuss and
review the terms of this Agreement with an attorney of your own choosing. You
further acknowledge that you have carefully read this Agreement, understand its
contents and freely and voluntarily assent to all of its terms and conditions,
and sign your name of your own free act.

5



--------------------------------------------------------------------------------



 



19.   Governing Law

     This Agreement is governed by the laws of Texas (excluding conflicts of
laws).
We hope that these adjustments to your compensation reinforce the degree to
which you are valued by the Company. Please review this Agreement carefully and,
if it correctly states our agreement, sign and return to me the enclosed copy.
Best regards,
/s/ Todd W. Buchardt
Todd W. Buchardt
Vice President
Voyager Expanded Learning, Inc.
Read, accepted and agreed to this 19th day June, 2009

     
/s/ Brad Almond
   
 
   
Brad Almond
   

6



--------------------------------------------------------------------------------



 



Exhibit A
DEFINITIONS
Asset Sale
“Asset Sale” means a sale, lease or transfer of all or substantially all of
Voyager Learning Company’s assets to an entity less than 50% of the outstanding
voting securities of which are owned in aggregate by Voyager Learning Company,
its subsidiaries or any employee benefit plan of Voyager Learning Company or its
subsidiaries.
Cause
“Cause” means termination of your employment with the Company or its affiliates
by reason of (1) an act of fraud, embezzlement or theft in connection with your
duties or in the course of your employment; (2) unreasonable neglect or refusal
by you to perform your material duties (other than as a result of illness,
accident or other physical or mental incapacity), provided that (A) a demand for
performance of services has been delivered to you by the Company’s President at
least sixty days prior to such termination identifying the manner in which the
President believes that your have failed to perform and (B) you have thereafter
failed to remedy such failure to perform; (3) you engage in willful, reckless,
or grossly negligent misconduct which is or may be materially injurious to the
Company or its affiliates; or (4) your conviction of or plea of guilty or nolo
contendere to a felony.
Change of Control of the Company
A “Change of Control of the Company” shall occur upon any of the following
events:
     (a) a consummation of any consolidation or merger of Voyager Learning
Company pursuant to which shares of common stock would be converted into or
exchanged for cash, securities or other property, other than a consolidation or
merger of Voyager Learning Company in which the holders of common stock
immediately prior to the merger have, directly or indirectly, at least a 50%
ownership interest in the outstanding common stock of the surviving corporation
immediately after the merger (other than with entities in which the holders of
Voyager Learning Company’s common stock, directly, or indirectly, have at least
a 50% ownership interest);
     (b) an Asset Sale; or
     (c) as the result of, or in connection with, any cash tender offer,
exchange offer, merger or other business combination, sale of assets, proxy or
consent solicitation (other than by the Company’s Board of Directors), contested
election or substantial stock accumulation (“Control Transaction”), the members
of Voyager Learning Company’s Board of Directors immediately prior to the first
public announcement relating to such Control Transaction shall thereafter cease
to constitute a majority of Voyager Learning Company’s Board of Directors.

A-1



--------------------------------------------------------------------------------



 



Code
“Code” means the Internal Revenue Code of 1986, as amended.
Disability
“Disability” means a mental or physical condition which, in the opinion of the
Compensation Committee of the Board of Directors of Voyager Learning Company
(1) renders you unable or incompetent to carry out the material job
responsibilities which you held or the material duties to which you were
assigned at the time the disability was incurred, and (2) is expected to be
permanent or to last for an indefinite duration or a duration in excess of six
months, or results in you receiving benefits under any long term disability plan
offered by Voyager Learning Company or its affiliates.
Good Reason
     “Good Reason” in all events means the occurrence of any of the following
events, without your written consent: (1) you are no longer a direct report to
the President, of the Company or Voyager Learning Company’s Chief Executive
Officer (it being understood that a promotion or an enhancement of duties will
not constitute Good Reason hereunder), (2) you are assigned any duties
inconsistent in any material respect with your position, authority, duties or
responsibilities, or any other action that results in a significant diminution
in such position, authority, duties or responsibilities, each as in effect as of
the date hereof (or such later date to the extent of any actions by the Company
are consented to in writing by you), unless the action is remedied by the
Company within ten days after receipt of notice thereof given by you, (3) your
assignment for longer than six months to a location in excess of fifty miles
from your then current office, (4) a reduction of your Base Salary or a
reduction of your bonus target below 40% of your Base Salary, or (5) material
failure to pay your Base Salary, bonus, equity compensation or benefits under
this Agreement, unless any such action under this clause is remedied by the
Company within ten business days after receipt of notice thereof given by you.
For purposes of clause (5), the substitution of any benefit with any other
benefit of equivalent or greater value during your employment with the Company
prior to December 31, 2009 shall not constitute a material failure to pay your
benefits. You acknowledge that the Company has the right to restructure and/or
alter your benefits package as of January 1, 2010 and any such restructuring of
benefits or amendment or termination of some or all of the benefits as of or
following such date will not give you the right to terminate for Good Reason.
     Notwithstanding anything to the contrary in (a)(1) or (a)(2) above, you
shall not have “Good Reason” to terminate your employment due solely to a
diminution of the business of the Company or any of its affiliates, including,
without limitation, a sale or other transfer of property or other assets of the
Company or any of its affiliates, or a reduction in your business unit’s head
count or budget.
     (c) You shall only be entitled to terminate employment for Good Reason by
giving the Company written notice of the termination, setting forth in
reasonable detail the specific conduct of the Company or its affiliates that
constitutes Good Reason. An event shall not be

A-2



--------------------------------------------------------------------------------



 



deemed to constitute Good Reason if you fail to deliver notice of termination
for Good Reason within one month of your actual knowledge of such event.

A-3



--------------------------------------------------------------------------------



 



Exhibit B
AGREEMENT AND GENERAL RELEASE
     The Company, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as “Employer”), and Brad Almond (“Executive”), the
Executive’s heirs, executors, administrators, successors and assigns
(collectively referred to throughout this Agreement as “Employee”) agree:
     1. Last Day of Employment. Executive’s last day of employment with Employer
is [DATE]. In addition, effective as of [DATE], Executive resigns from the
Executive’s position as [TITLE] of Employer and will not be eligible for any
benefits or compensation after [DATE], other than as specifically provided in
the employment letter between Employer and Executive dated June 19, 2009 (the
“Employment Letter”) and Executive’s right to indemnification and directors and
officers liability insurance. Executive further acknowledges and agrees that,
after [DATE], the Executive will not represent the Executive as being a
director, employee, officer, trustee, agent or representative of Employer for
any purpose. In addition, effective as of [DATE], Executive resigns from all
offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, Employer or any benefit plans of
Employer. These resignations will become irrevocable as set forth in Section 3
below.
     2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with the Employment Letter.
     3. Revocation. Executive may revoke this Agreement and General Release for
a period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to the General Counsel for the Company, or his/her designee, or mailed to
Employer, 206 E. Washington Street, Ann Arbor, MI 48104, Attn: Senior Vice
President and General Counsel, and postmarked within seven (7) calendar days of
execution of this Agreement and General Release. This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in Michigan then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.
     4. General Release of Claim. Employee knowingly and voluntarily releases
and forever discharges Employer from any and all claims, causes of action,
demands, fees and liabilities of any kind whatsoever, whether known and unknown,
against Employer, Employee has, has ever had or may have as of the date of
execution of this Agreement and General Release, including, but not limited to,
any alleged violation of:

  •   The National Labor Relations Act, as amended;     •   Title VII of the
Civil Rights Act of 1964, as amended;

B-4



--------------------------------------------------------------------------------



 



  •   The Civil Rights Act of 1991;     •   Sections 1981 through 1988 of Title
42 of the United States Code, as amended;     •   The Employee Retirement Income
Security Act of 1974, as amended;     •   The Immigration Reform and Control
Act, as amended;     •   The Americans with Disabilities Act of 1990, as
amended;     •   The Age Discrimination in Employment Act of 1967, as amended;  
  •   The Older Workers Benefit Protection Act of 1990;     •   The Worker
Adjustment and Retraining Notification Act, as amended;     •   The Occupational
Safety and Health Act, as amended;     •   The Family and Medical Leave Act of
1993;     •   Any wage payment and collection, equal pay and other similar laws,
acts and statutes of the State of Texas;     •   Any other federal, state or
local civil or human rights law or any other local, state or federal law,
regulation or ordinance;     •   Any public policy, contract, tort, or common
law; or     •   Any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters.

     Notwithstanding anything herein to the contrary, the sole matters to which
the Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
Executive was entitled immediately prior to [DATE] with regard to Executive’s
service as an officer and director of Employer; (ii) Employee’s rights under any
tax-qualified pension or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement maintained by Employer or under
COBRA; (iii) Employee’s rights under the provisions of the Employment Letter
which are intended to survive termination of employment; or (iv) Employee’s
rights as a stockholder.
     5. No Claims Permitted. Employee waives Executive’s right to file any
charge or complaint against Employer arising out of Executive’s employment with
or separation from Employer before any federal, state or local court or any
state or local administrative agency, except where such waivers are prohibited
by law. This Agreement, however, does not prevent Employee from filing a charge
with the Equal Employment Opportunity Commission, any other federal government
agency, and/or any government agency concerning claims of discrimination,
although Employee waives the Executive’s right to recover any damages or other
relief in any claim or suit brought by or through the Equal Employment
Opportunity Commission or any

B-5



--------------------------------------------------------------------------------



 



other state or local agency on behalf of Employee under the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
Americans with Disabilities Act, or any other federal or state discrimination
law, except where such waivers are prohibited by law.
     6. Affirmations. Employee affirms Executive has not filed, has not caused
to be filed, and is not presently a party to, any claim, complaint, or action
against Employer in any forum or form. Employee further affirms that the
Executive has been paid and/or has received all compensation, wages, bonuses,
commissions, and/or benefits to which Executive may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to Executive,
except as provided in the Employment Letter. Employee also affirms Executive has
no known workplace injuries.
     7. Cooperation; Return of Property. Employee agrees to reasonably cooperate
with Employer and its counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter that occurred
during Executive’s employment in which Executive was involved or of which
Executive has knowledge. Employer will reimburse the Employee for any reasonable
out-of-pocket travel, delivery or similar expenses incurred in providing such
service to Employer. Employee represents that Executive has returned to Employer
all property belonging to Employer, including but not limited to any leased
vehicle, laptop, cell phone, keys, access cards, phone cards and credit cards,
provided that Executive may retain, and Employer shall cooperate in
transferring, Executive’s cell phone number and any home communication and
security equipment as well as Executive’s rolodex and other address books.
     8. Governing Law and Interpretation. This Agreement and General Release
shall be governed and conformed in accordance with the laws of the State of
Texas without regard to its conflict of laws provisions. In the event Employee
or Employer breaches any provision of this Agreement and General Release,
Employee and Employer affirm either may institute an action to specifically
enforce any term or terms of this Agreement and General Release. Should any
provision of this Agreement and General Release be declared illegal or
unenforceable by any court of competent jurisdiction and should the provision be
incapable of being modified to be enforceable, such provision shall immediately
become null and void, leaving the remainder of this Agreement and General
Release in full force and effect. Nothing herein, however, shall operate to void
or nullify any general release language contained in the Agreement and General
Release.
     9. Nonadmission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.
     10. Amendment. This Agreement and General Release may not be modified,
altered or changed except upon express written consent of both parties wherein
specific reference is made to this Agreement and General Release.
     11. Entire Agreement. This Agreement and General Release sets forth the
entire agreement between the parties hereto and fully supersedes any prior
agreements or

B-6



--------------------------------------------------------------------------------



 



understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Employment
Letter which are intended to survive termination of the Employment Letter shall
survive and continue in full force and effect. Employee acknowledges Executive
has not relied on any representations, promises, or agreements of any kind not
contained herein or in the Employment Letter made to Executive in connection
with Executive’s decision to accept this Agreement and General Release.
     EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.
     EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
     HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL
THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN
THE RETENTION AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.
     IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Agreement and General Release as of the date set forth below:

          VOYAGER EXPANDED LEARNING, INC.    
 
       
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       
 
       
 
              Brad Almond    

B-7



--------------------------------------------------------------------------------



 



Exhibit C
BENEFITS
You shall be entitled to the following benefits while employed by the Company
under this Agreement through December 31, 2009. If you remain employed after
this date, the Company will inform you of the benefits you will be entitled to
as of January 1, 2010.

  •   You receive at Company expense Basic Term Life Insurance equal to one
times annual Base Salary, and under the terms of the policy, you may elect to
purchase additional term life insurance up to four times Base Salary up to a
maximum of $1,300,000 subject to the terms of the policy.     •   You have
Short-Term Disability protection at Company expense.     •   You are covered at
Company expense for Long-Term Disability benefits which will begin after you
have been totally disabled for a period of six continuous months.     •   You
participate in the Profit Sharing Retirement (401k) Plan.     •   You are
eligible for three weeks of annual vacation, accrued at 10 hours per month, 4
floating holidays (personal days) and 8 company holidays.     •   You
participate in benefit programs including group insurance plans for medical,
dental, vision, as well as access to a Health Savings Account or Flexible
Spending Account.     •   You are eligible to participate in Dependent Life
Insurance, Voluntary Accidental Death & Dismemberment Insurance and the Group
Legal Plan.

C-1